Citation Nr: 1205413	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent prior to October 15, 2010, for chronic lumbar strain with spondylosis.

2.  Entitlement to a disability rating in excess of 40 percent commencing October 15, 2010, for chronic lumbar strain with spondylosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Appeals Management Center (AMC) that awarded service connection for chronic lumbar strain with spondylosis and assigned a 20 percent evaluation, effective July 6, 2001.  The Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, has original jurisdiction over the claim.  In September 2009 and June 2010, the Board remanded the appeal for additional development.  

The Veteran testified at a videoconference hearing before the undersigned in November 2009.  A transcript of the hearing is associated with the claims file.

An April 2011 rating decision further increased the lumbar spine disability rating to 40 percent, effective from October 15, 2010.  Since this increase did not constitute a full grant of the benefit sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2011, the Veteran submitted additional evidence in support of his appeal, and in June 2011 his representative waived his right to have the evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2011). 

As the Veteran is challenging the initial rating assigned for his lumbar spine disability and asserts that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, although entitlement to a TDIU has been raised expressly by the Veteran, his claim for a TDIU was bifurcated and separately adjudicated by the RO in a December 2011 rating decision.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (indicating the bifurcation of a claim is generally within the Secretary's discretion and holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  As explained further below, the Veteran has initiated an appeal of that decision, requiring further development of the matter by the agency of original jurisdiction (AOJ).  

Therefore, the issue of entitlement to a TDIU, as well as the issue of entitlement to a disability rating in excess of 40 percent commencing October 15, 2010, for chronic lumbar strain with spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

Prior to October 15, 2010, the Veteran's chronic lumbar strain with spondylosis resulted in chronic low back pain, spasms and no more than moderate limitation of motion, without any neurological deficits.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent prior to October 15, 2010, for chronic lumbar strain with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-42 (as in effect from September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In July 2001 and January 2007, the AOJ sent letters to the Veteran providing the notice required for the initial claim of service connection for a lumbar spine disability.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice.  Regardless, in January 2007 and April 2008 letters, the AOJ notified the Veteran of the process by which disability ratings are determined.  Regarding the timing of these letters, the Board acknowledges that the 2008 notice was sent after the August 2007 rating decision on appeal.  The Veteran was then given the opportunity to submit additional information.  The claim was readjudicated subsequently in the May 2008 Statement of the Case (SOC) and in the June 2008, August 2008, and April 2011 Supplemental Statements of the Case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating, and because he was not precluded from participating effectively in the processing of his claim, the late notice did not affect the essential fairness of the decision.  Accordingly, the duty to notify has been satisfied.
VA has also done everything reasonably possible to assist the Veteran in the development of the appeal.  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  Furthermore, the AOJ has substantially complied with the September 2009 and June 2010 Board remand directives by providing the Veteran with a Board hearing, attempting to obtain the Veteran's updated private outpatient treatment records, scheduling the Veteran for an updated VA examination, and readjudicating the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Regarding the private treatment records, the Veteran submitted a ledger detailing recent treatment by a private osteopath following his Board hearing.  In the June 2010 remand, the Board directed the AOJ to contact the Veteran and obtain a release for these records, which was accomplished by the AOJ in June 2010.  The Veteran responded in July 2010 that he has not seen any private providers for his lumbar spine disability, but instead has only received VA treatment.  In short, there is no indication that there are outstanding relevant treatment records that must be associated with the claims file before proceeding with adjudication - rather, it appears that the record is complete for purposes of this appeal.

Additionally, the Veteran was afforded a VA examination in August 2007.  The Board finds that the report of the VA examination is adequate for evaluation purposes because the examiner reviewed the claims file, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In all, the duty to assist has also been fulfilled. 

Disability Rating

The Veteran seeks an increased initial rating for his chronic lumbar strain with spondylosis.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  However, when the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

The Board notes first that this appeal arises from a claim filed on July 6, 2001.   During the course of this appeal, the criteria for the evaluation of spinal disabilities have twice been modified, effective September 23, 2002, and September 26, 2003.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  A new law or regulation has prohibited retroactive effects if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have retroactive effects.  VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004). 

The General Counsel had previously summarized the proper analysis as follows.  First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000). 

The U.S. Court of Appeals for the Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

Within the May 2008 SOC and subsequent SSOCs, the Veteran was afforded notice of the pertinent old and revised criteria, and his appeal was considered under the same.  Therefore, the Board is not applying the new criteria to the Veteran's claim in the first instance, and no prejudice results therefrom.  VAOPGCPREC 3-2000 (2000).  

In this regard, the Board notes that the Veteran has not been provided with the old and revised criteria pertaining to intervertebral disc syndrome (IVDS), nor has his claim been considered under the same.  However, at no point during the appeal has the Veteran been diagnosed with IVDS or manifested any symptoms compatible therewith under the former criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Moreover, no evidence discloses, and the Veteran does not assert, that he was prescribed bed rest and treatment by a physician, a necessary predicate for consideration of the amended criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2011).  As such, the Board finds that both the former and current versions of the IVDS criteria are inapplicable to this case and need not be addressed.  Moreover, as the September 23, 2002, revisions to the criteria for evaluating spinal disabilities concerned IVDS, the Board's discussion will only consider the revisions to the criteria that took place on September 26, 2003.

Prior to the regulatory change, limitation of motion of the lumbosacral spine was rated under Diagnostic Code 5292.  Under this Code, a 20 percent rating was assigned for moderate limitation of motion, and a 40 percent evaluation was assigned for severe limitation of motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent rating represented the maximum schedular rating under Diagnostic Codes 5292. 

Additionally, Diagnostic Code 5295 provided ratings for lumbosacral strain.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated as 20 percent disabling.  Severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 40 percent rating represented the maximum schedular rating under Diagnostic Codes 5295.

Subsequent to the September 26, 2003, regulatory change, chronic strain and other disabilities of the spine may be rated under the General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

Note (1) after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Board will first consider whether an increased rating is warranted under the rating criteria in effect prior to September 26, 2003.  The Veteran has been awarded a 20 percent initial rating for his chronic lumbar strain with spondylosis, effective from July 6, 2011, to October 15, 2010.  This disability rating was assigned under Diagnostic Code 5242, which contemplates degenerative arthritis of the lumbar spine and corresponds to former Diagnostic Code 5003.  Diagnostic Code 5003 instructs to rate based on limitation of motion, meaning former Diagnostic Code 5292.  

The medical evidence prior to the Veteran's first VA examination in August 2007 is relatively sparse.  While the Veteran sought VA outpatient treatment for various complaints during this period, he made little mention of his low back disability, and the clinical records do not reflect any objective findings regarding the lumbosacral spine.  Additionally, although the Veteran underwent spinal manipulation by a private osteopath on a regular basis during this period to address low back pain, tightness and soreness, no orthopedic testing was performed during these visits.  

On VA orthopedic examination in August 2007, the Veteran reported a sports injury prior to service that worsened during active duty.  He noted good results from his spinal manipulation sessions, but endorsed loss of lumbosacral spine motion, stiffness and spasms, as well as flare-ups of severe pain every one to two months.  Objective examination of the thoracic sacrospinalis indicated spasm on the right and left, but no atrophy, guarding, pain with motion, tenderness or weakness.  There was no evidence of thoracolumbar ankylosis.  Range of motion testing revealed forward flexion to 80 degrees with pain, extension to 0 degrees with pain, right lateral flexion to 20 degrees with pain, left lateral flexion to 25 degrees with pain, and bilateral lateral rotation to 10 degrees without pain.  There was no additional loss of motion on repetitive testing.  X-rays revealed a 3 millimeter anterolisthesis of L5 over S1 with bilateral spondylolysis.  Intervertebral spaces were within normal limits.  The final diagnosis was of chronic lumbar strain with spondylosis.

The evidence does not establish severe limitation of motion under Diagnostic Code 5292.  Comparing the Veteran's range of motion findings during the August 2007 examination to normal range of motion findings, as found at 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2), the Veteran achieved a combined rating of motion of 145 out of a total 240 degrees, or 60 percent of the total range of thoracolumbar spine motion.  The Veteran's ability to achieve more than half the total motion in all planes of the low back is comparable to a moderate limitation of lumbar spine motion.  Therefore, a finding of severe limitation of motion, for which a 40 percent initial rating may be awarded, is not warranted. 

Nor is the Veteran entitled to a higher 40 percent rating under Diagnostic Code 5295.  Although the Veteran complained of severe low back pain during a flare at the time of the August 2007 VA examination, he indicated that he had a good response to spinal manipulation, and the examination report did not indicate that the Veteran's condition was "severe."  There is no evidence of a listing of the whole spine to the opposite side.  There is also no evidence of a positive Goldthwaite's sign.  Although the Veteran evidenced a loss of ten degrees of forward bending, or flexion, this slight limitation of motion was not "marked."  Even though the record does establish that the Veteran currently has degenerative arthritis, there is no evidence of abnormal mobility on forced motion.  Indeed, in the Veteran's VA and private treatment records, he reported exercising, completing yard work, shoveling snow, and landscaping part time in the summer.  Furthermore, although the Veteran evidenced spasms at the VA examination, the examiner indicated that they were not severe enough to be responsible for an abnormal gait or an abnormal spinal contour.  Additionally, none of the records of private or VA treatment are positive for spasms, and the Veteran himself has testified that his spasms and flare-ups of pain have lessened because of his private treatment and use of medication.  See Board Hearing Transcript at 10,16.  In any event, to the extent the Veteran does experience spasms, they are contemplated in the 20 percent rating currently assigned.  Finally, although the Veteran exhibited an antalgic gait at his VA examination, the examiner did not attribute it to any objective abnormalities of the spinal muscles as indicated above, and there are no further references to a gait problem due to the spine in the remaining evidence of record.  To the contrary, January 2008, January 2009, November 2009 and October 2010 VA outpatient records describe the Veteran's gait as normal.  As such, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5295. 

Regarding the rating criteria in effect after September 26, 2003, the Board must consider whether application of the revised disability criteria would result in undue prejudice to the Veteran.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002); Rodriguez, supra.  However, as during the previous period, the Board does not find that the evidence warrants a higher evaluation prior to October 15, 2010, for similar reasons to those stated above. 

The revised criteria for spinal disabilities do not support a higher rating of 20 percent.  There is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine, and the Veteran does not display forward flexion of the lumbar spine of 30 degrees or less.  Rather, the evidence clearly demonstrates the Veteran has continued to retain motion in his lower back.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the Board acknowledges that on VA examination in August 2007, the Veteran reported pain on motion and pain following repetitive use.  However, even with consideration under the criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the Board finds that any such pain has already been fully contemplated in the presently assigned 20 percent rating.  There has been no demonstration, by competent clinical evidence, of additional functional impairment to allow for assignment of an additional disability.  Specifically, the August 2007 VA examiner determined that the Veteran did not have additional loss of motion on repetitive use of his lumbar spine, and no other medical examiner has suggested the Veteran has additional and quantifiable limitation of motion due to such factors as pain, pain on flare-up or repetitive use, incoordination, fatigue, etc.  See id.

The Board has contemplated whether separate disability ratings should be assigned for any associated neurological manifestations resulting from the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  The Veteran is already in receipt of separate evaluations for radiculopathy of the bilateral lower extremities, which were awarded by the RO in a December 2011 rating decision.  Moreover, separate evaluations for other neurological disabilities is not warranted at this time, as the Veteran has consistently denied the presence of any associated bowel or bladder impairment or other neurological disability that would warrant such an evaluation.

The Board also considered whether the Veteran's lumbar spine disability warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  The Veteran has reported pain, limited motion, stiffness and spasms.  Such symptoms are contemplated by the schedular criteria in conjunction with 38 C.F.R. §§ 4.40, 4.55 and 4.59.  The regulations expressly consider limitation of motion, painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, atrophy, instability and even neurological symptoms.  In other words, the currently assigned Diagnostic Code 5242 adequately contemplates all of the Veteran's symptoms.  

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.

In conclusion, the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's chronic lumbar strain with spondylosis prior to October 15, 2010.  As a preponderance of the evidence is against the award of an increased initial rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial disability rating in excess of 20 percent prior to October 15, 2010, for chronic lumbar strain with spondylosis is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims.

Regarding the claim for a TDIU, as noted in the Introduction this issue was bifurcated from the Veteran's increased claim and denied by the RO in a December 2011 rating decision.  In a January 2012 statement, the Veteran indicated his disagreement with the RO's denial of a TDIU.  As such, it is incumbent upon the RO to issue a Statement of the Case addressing these particular issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2011).  Additionally, in that statement the Veteran requested a formal conference with a Decision Review Officer.  It does not appear that such a conference has been arranged. 

Additionally, a cursory review of Virtual VA reflects adjudications and other documents which have not been associated with the claims file.  At this juncture, although VA is moving toward a virtual system, it is not in place for all regional offices or all Veterans.  This Veteran's claims file is a paper file.  As such, all documents must be associated with the claims file in paper form.  The Board is in no way confident that reading both the paper and Virtual VA files together provides an accurate record.  For example, a December 2011 rating decision in the Virtual VA file indicates that the Veteran filed a claim for a TDIU on February 24, 2011; was provided with a duty to assist letter on March 22, 2011; submitted a Report of Income on March 28, 2011; and was provided with a VA examination on April 19, 2011, that provided findings relative to the current severity of his chronic lumbar strain.  These documents are not in the paper claims file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the completed record.  Therefore, the Board finds that a remand is required to obtain and associate paper copies of any records currently on Virtual VA or in temporary files with the Veteran's paper claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

Accordingly, the case is REMANDED for the following actions:

1.  Every non-duplicative document on Virtual VA must be printed and associated with the Veteran's paper claims file. 

2.  Any temporary files, including any correspondence between the Veteran and VA, development letters, notification letters, submissions of evidence, medical records, VA examinations and due process notices, must be associated with the Veteran's paper claims file, including but not limited to:

(a) the February 24, 2011, claim for a TDIU;
(b)  the March 22, 2011, duty to assist letter;
(c)  the March 28, 2011, Report of Income; and
(d)  the April 19, 2011, VA examination report

3.  Then, readjudicate the claim for a rating in excess of 40 percent commencing October 15, 2010, for chronic lumbar strain with spondylosis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Then, return the case to the Board.

4.  Separately, issue a Statement of the Case addressing the claim of entitlement to a TDIU.  This issuance must include all relevant regulations, as well as an explanation of the Veteran's rights and responsibilities in perfecting an appeal as to this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


